DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed (Species I) for the following reasons: an actuator of at least one cable winch provided for the length adjustment of both the first and second connecting means (see lines 2-3 of claim 21) appears directed to non-elected Species V-IX (corresponding to non-elected figures 7-8D). 
Since applicant has received an action on the merits for the originally presented invention (of Species I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In addition, as mentioned in the Interview Summary of May 12, 2022 (see EXIN of 05/12/2022), claim 21 was pointed out as appearing to be directed to the non-elected Species of Figure 7.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one actuator” (claim 3 lines 6-8, as an actuator is not shown), “at least one additional actuator acting independently of the connecting means is provided for the luffing actuation of the ballast adjusting boom and/or of the derrick boom” (claim 13 lines 1-3, as there is no additional actuator for luffing actuation of the derrick boom, nor is there an additional actuator for luffing both the ballast adjusting boom and the derrick boom), “the articulation point” (claim 14 lines 1-3), “the slewing ring” (claim 14 lines 1-3), and “two separate cable winches” (see claim 23, lines 1-3, as none of elected figures 2a-3 show two separate cable winches, with one winch mounted on the derrick boom, and another winch mounted on the ballast adjusting boom), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “the uppercarriage” (line 3) lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pech (US Publication 2008/0203045 A1).
Regarding claim 1, Pech et al. (from here on just referred to as Pech) discloses a mobile lift crane (see figure 8) comprising:

A crane (see figure 8), comprising 

a main boom (322, see figure 8) and a rearwardly directed derrick boom (328, see figure 8) for bracing the main boom,

a suspended ballast (334, see figure 8) is directly or indirectly (see figure 8) attached to a derrick head (see figure 8), 

connecting means (332, see figure 8) attaching the suspended ballast to the derrick head (see figure 8), and 

a luffable, rearwardly aligned ballast adjusting boom (336, see figure 8) directly coupled to the connecting means at a point between the derrick head and the suspended ballast (see figure 8), and which acts on the connecting means (see figure 8) and influences a suspended ballast radius by a luffing angle thereof (see figure 8), wherein 

said connecting means comprise a first strand (332, see figure 8) connecting a head of the ballast adjusting boom to the derrick head (see figure 8), and a second strand (see figure 8, considered the strand between the head of 336 and ballast 334) connecting the suspended ballast to the head of the ballast adjusting boom (see figure 8).

Regarding claim 2, Pech further shows wherein the change of the luffing angle is effected by a change in distance between the derrick head and a ballast adjusting boom head (see figure 8).
Regarding claim 13, Pech further shows wherein at least one additional actuator (considered the cylinder-piston structure of 336, see paragraph 0058) acting independently of the connecting means is provided for the luffing actuation of the ballast adjusting boom (see figure 8).
Regarding claim 14, Pech further shows wherein an articulation point (see figure 8) of the ballast adjusting boom (336) is located close to a slewing ring (considered the slewing ring between carbody 312 and rotating bed 320, see figure 8 and paragraph 0058) of an uppercarriage (320, see figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pech (US Publication 2008/0203045 A1) in view of Mannesmann AG (DE 29723587 U1).
Regarding claim 3, Pech does not explicitly disclose at least one actuator is provided for the length adjustment of the first connecting means.
Mannesmann AG (from here on just referred to as Mannesmann) discloses a crane (see figure 1) comprising a first connection means (6, also see paragraph 0015 of previously attached machine translation) between a derrick head and a ballast adjusting boom (15, see figure 1).  Mannesmann teaches of an adjustment unit (16) connected to the first connection means (6) to change the distance between the ballast and the floor (see paragraph 0015 of previously provided machine translation).  Mannesmann further teaches that the adjustment unit can be a piston-cylinder unit (i.e. at least one actuator for length adjustment of the connecting means, see paragraph 0015 of previously provided machine translation).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the first connecting means of Pech by providing at least one actuator (such as a piston-cylinder) connected to the first connection means of Pech for the length adjustment of the first connecting means, to change the distance between the ballast and the floor as taught by Mannesmann, to provide structure to lower the ballast to a floor for purpose of repair or replacement of parts of the ballast, and/or to minimize slack of the stranding of the first connection means to prevent contact of the first connection means with other parts of the crane.    

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Pech (US Publication 2008/0203045 A1) and Mannesmann AG (DE 29723587 U1) are considered the closest prior art references to the claimed invention of dependent claim 22.

Claim 22 claims:
“wherein the connecting means comprise a first pulley block connecting the head of the ballast adjusting boom to the derrick head and a second pulley block connecting the suspended ballast to the head of the ballast adjusting boom.”

Neither Pech nor Mannesmann AG disclose nor would be obvious to the limitation(s) of “wherein the connecting means comprise a first pulley block connecting the head of the ballast adjusting boom to the derrick head and a second pulley block connecting the suspended ballast to the head of the ballast adjusting boom.”, in conjunction with limitations of independent claim 1.

Dependent claim 23 depends on dependent claim 22.

Response to Arguments
Applicant's arguments filed March 10, 2022 (see Remarks REM of 03/10/2022) have been fully considered but they are not persuasive.
Applicants argue:
“Concerning the drawings correction requirement raised in paragraph 4 of the Office Action, the additional actuator 22 recited in Claim 13 is shown in the drawings, e.g., Figs. 2 and 5, while the actuator recited in Claim 3 is the stranding shown in Figs. 2a and 2b. The articulation point of the ballast adjustment boom 10 on the superstructure and slewing ring (Claim 14) are shown in Fig. 2b.”, see page 1 line 14 to page 2 line 1 of Remarks of 03/10/2022.

The Examiner respectfully does not agree for the following reason(s):

First, from review of the disclosure of component 22 (see page 12 lines 1-12 and page 16 lines 1-5), component 22 is not disclosed for luffing actuation of the derrick boom, nor is component 22 disclosed for luffing actuation of both the ballast adjusting boom and derrick boom.  Component 22 only appears to directed to an additional actuator for luffing actuation of the ballast adjusting boom.   

Second, regarding the actuator of claim 3, how a stranding by itself is provided for length adjustment of the connecting means is unclear.  How does the stranding by itself adjust the length of the connecting means?  What structure of the stranding adjusts the length of the connecting means?

Third, regarding the articulation point of the ballast adjustment boom 10 and slewing ring, these claimed structures do not appear to be clearly shown in figure 2b.  Where are the numeral representations of these claimed structures?  If they are well known in the art, how do these claimed structures add novelty to the claimed invention?     

Applicants argue:
“In the Office Action, pivot frame 40 of Pech et al ‘045 (paragraph [0053]) has been equated with the claimed ballast adjusting boom 10, although it is even acknowledged the frame 40 in Pech et al ‘045 is indirectly coupled to tensioning, i.e., “connecting means” 32 (paragraph 23 on page 6 of the Office Action). In fact, frame 40, 36 in Pech et al ‘045 is actually coupled to the platform 33 for the ballast 34 (paragraph [0050] and Fig. 5).”

“Accordingly, independent Claim 1 has been amended to recite (among other features) the ballast adjusting boom 10 is directly coupled to the connecting means 11, 11 between the derrick head 3a and suspended ballast 7.”

See page 3 line 17 to page 4 line 5.

The Examiner respectfully does not agree because (as shown in figure 8 of Pech) the ballast adjusting boom (336, see figure 8) of Pech is directly coupled to the connecting means (332, see figure 8) between the derrick head and suspended ballast (see figure 8).

Applicants argue:
“During the telephone interview, it was asserted Fig. 8 of Pech et al ‘045 shows a similarly-mounted ballast adjusting boom 336 (paragraph [0058]). However, as pointed out during the interview, ref. no. 336 in Pech et al ‘045 denotes a hydraulic cylinder. In this regard, independent Claim 1 has been further amended pursuant to discussion during the telephone interview, to more specifically define structural positioning of the ballast adjusting boom 10 and connecting means 11, 12 as shown in the drawings, notably Figs. 2 and 3, with Claims 22 and 23 being introduced.”, see page 4 lines 6-12.

The Examiner respectfully does not agree because for the following reason(s):

First, even if component 336 of Pech et al is disclosed as a hydraulic cylinder, there is no structural limitation of the claimed luffable, rearwardly aligned ballast adjusting boom that differentiates the structure of the claimed luffable, rearwardly aligned ballast adjusting boom from a hydraulic cylinder.  The argued hydraulic cylinder of Pech at al. appears structurally similar to that of a telescopic boom.

Second, the luffable, rearwardly aligned ballast adjusting boom (336) of Pech et al. is structurally positioned as claimed in independent claim 1 (see figure 8).  Further, Applicants do not appear to point out what specific positioning Pech et al. lacks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654